FILED
                              NOT FOR PUBLICATION                           OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


RODERICK HIMES,                                  No. 14-16659

                 Plaintiff - Appellant,          D.C. No. 1:13-cv-00021-DLB

 v.
                                                 MEMORANDUM*
CONNIE GIPSON, Warden; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                         for the Eastern District of California
                     Dennis L. Beck, Magistrate Judge, Presiding**

                             Submitted October 14, 2015***

Before:         SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Roderick Himes, a California state prisoner, appeals pro se from the district

court’s order denying his motion for relief from judgment in his 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Himes consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging denial of access to the courts. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion, Sch. Dist. No. 1J Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion in denying Himes’s motion for

relief from judgment under Federal Rule of Civil Procedure 60(b) because Himes

failed to demonstrate any basis for relief. See id. at 1263 (grounds for

reconsideration under Rule 60); see also Christopher v. Harbury, 536 U.S. 403,

414-16 (2002) (discussing elements of a backward-looking access-to-courts claim);

Lewis v. Casey, 518 U.S. 343, 348-53 (1996) (access-to-courts claim requires

showing that the defendant’s conduct caused actual injury to a non-frivolous legal

claim).

      We do not consider Himes’s challenge to the underlying order dismissing

the first amended complaint without leave to amend because Himes failed to file a

timely notice of appeal or a timely post-judgment tolling motion. See Fed. R. App.

P. 4(a)(1)(A), (a)(4)(A). We reject Himes’s contention, set forth in his submission

filed on August 28, 2015, that this result is altered by the mailbox rule. Himes’s

request for a ruling on his August 28, 2015 motion, filed on September 15, 2015, is

granted.

      AFFIRMED.


                                          2                                     14-16659